ORDER
PER CURIAM.
Keon Thompson (“Movant”) appeals from the judgment of the motion court denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. Movant argues the motion court clearly erred in denying his Rule 29.15 motion for post-conviction relief because his trial counsel was ineffective for failing to: (1) present readily available evidence that the gun Movant allegedly fired twice tested negative for his fingerprints; (2) request Missouri pattern instruction 310.08; and (3) object to verdict directors that varied from the pleadings, were pled entirely in the disjunctive, were not supported by the evidence, and were prejudi-cially vague.
We have reviewed the briefs of the parties and the record on appeal and find the motion court’s findings of fact and conclusions of law are not clearly erroneous. An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).